                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

UNITED STATES OF AMERICA,                        )
                                                 )
                              Plaintiff,         )
                                                 )
                       v.                        )                  No. 3:19-CR-135-PLR-HBG
                                                 )
ANTHONY TAYLOR,                                  )
                                                 )
                              Defendant.         )


                               MEMORANDUM AND ORDER

       All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation regarding disposition by the District Court

as may be appropriate. The parties case came before the Court for a motion hearing on Defendant’s

Motion to Continue Trial and Extend Other Deadlines [Doc. 8], filed on September 25, 2019.

Assistant United States Attorney Jennifer Kolman participated on behalf of the Government.

Attorney Randall Reagan represented Defendant Taylor, who was not present.

       Defendant moves the Court to continue the November 12, 2019 trial date and the schedule

in this case to give counsel more time to review the provided discovery and file motions.

Additionally, Defendant notes that defense counsel is scheduled to begin a lengthy criminal trial

before District Judge Varlan on October 21, and this trial may extend into the new year.

       At the motion hearing, Mr. Reagan confirmed that Defendant Taylor is waiving his speedy

trial rights with respect to his motion. AUSA Kolman stated that the Government did not oppose

the requested continuance of the trial and schedule. The parties agreed on a new trial date of March

10, 2020.
       The Court finds Defendant’s motion to continue the trial to be unopposed and well-taken.

It also finds that the ends of justice served by continuing the trial outweigh the interest of the

Defendants and the public in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court finds that

continuing the trial for four months is necessary in this case in order to give counsel the “reasonable

time necessary for effective preparation.” 18 U.S.C. § 3161(h)(7)(B)(iv).

       Additionally, the Court observes that counsel for Defendant Taylor is presently scheduled

to begin a months-long criminal trial on October 21, 2019. The Court finds that without a

continuance in this case, the Defendant would be deprived of the continuity of counsel, due to Mr.

Reagan’s representation of another client in a federal criminal trial.             See 18 U.S.C. §

3161(h)(7)(iv). Accordingly, the Court finds that a trial continuance is warranted for counsel to

have the reasonable time necessary to prepare for trial, despite their use of due diligence. See 18

U.S.C. § 3161(h)(7)(B)(iv).

       Accordingly, the Defendant’s Motion to Continue Trial [Doc. 8] is GRANTED, and the

trial of this matter is reset to March 10, 2020. The Court finds that all the time between the filing

of Defendant’s motion on September 25, 2019, and the new trial date of March 10, 2020, is fully

excludable time under the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. §

3161(h)(1)(D) & -(7)(A)-(B). With regard to other scheduling in this case, the Court set a new

motion deadline of January 17, 2020. Responses to motions are due on or before January 31,

2020. If any motions requiring a hearing are filed, the Court will set a motion hearing at that time.

The undersigned will hold a final pretrial conference on February 25, 2020, at 1:30 p.m. This

date will also be the new deadline for concluding plea negotiations, providing reciprocal discovery,

and filing motions in limine. Special requests for jury instructions shall be submitted to the District


                                                  2
Judge no later than February 28, 2020, and shall be supported by citations to authority pursuant

to Local Rule 7.4.

       Accordingly, it is ORDERED:

          (1) Defendant’s Motion to Continue Trial [Doc. 8] is GRANTED;

          (2)    The trial of this case is reset to commence on March 10, 2020, at
                9:00 a.m., before the Honorable Pamela L. Reeves, Chief United
                States District Judge;

          (3) All time between the filing of Defendant’s motion on September
              25, 2019, and the new trial date of March 10, 2020, is fully
              excludable time under the Speedy Trial Act for the reasons set forth
              herein;

          (4) The deadline for filing pretrial motions is extended to January 17,
              2020;

          (5) Responses to motions are due on or before January 31, 2020;

          (6) The deadline for filing plea agreements in the record, providing
              reciprocal discovery, and filing motions in limine is February 25,
              2020;

          (7) The Court will hold a final pretrial conference on February 25,
              2020, at 1:30 p.m.; and

          (8) Special requests for jury instructions shall be submitted to the
              District Judge no later than February 28, 2020, and shall be
              supported by citations to authority pursuant to Local Rule 7.4.

       IT IS SO ORDERED.
                                             ENTER:



                                             United States Magistrate Judge




                                                3
